 
 
 
SECOND AMENDMENT
TO LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
entered into as of April 26, 2011, by and among the Lenders party hereto, WELLS
FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as the agent
for the Lenders (in such capacity, "Agent"), CENTURY ALUMINUM COMPANY, a
Delaware corporation ("Century"), BERKELEY ALUMINUM, INC., a Delaware
corporation ("Berkeley Aluminum"), CENTURY ALUMINUM OF WEST VIRGINIA, INC., a
Delaware corporation ("Century West Virginia"), CENTURY ALUMINUM OF KENTUCKY
GENERAL PARTNERSHIP, a Kentucky general partnership ("Century of Kentucky GP")
and NSA GENERAL PARTNERSHIP, a Kentucky general partnership ("NSA", and together
with Century, Berkeley Aluminum, Century West Virginia and Century of Kentucky
GP, each a "Borrower" and collectively the "Borrowers").
 
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Loan and
Security Agreement dated as of July 1, 2010 (as amended, modified or
supplemented from time to time, the "Loan Agreement");
 
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Loan Agreement in
certain respects, subject to the terms and conditions contained herein.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.
 
2.           Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of Borrowers set forth in Section 5 below, the Loan Agreement is
amended as follows:
 
(a)           Schedule 7.1.5 to the Loan Agreement is hereby amended and
restated in its entirety as set forth on Annex I attached hereto.
 
3.           Ratification; Other Agreements.  This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Loan Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  In all other respects, the Loan Agreement and the
Loan Documents shall remain unchanged and in full force and effect in accordance
with their original terms.
 

 
 

--------------------------------------------------------------------------------

 



4.           Conditions to Effectiveness.  This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:
 
(a)           Agent shall have received a fully executed copy of this Amendment;
and
 
(b)           no Default or Event of Default shall exist on the date hereof or
as of the date of the effectiveness of this Amendment.
 
5.           Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, each Borrower hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:
 
(a)           the representations and warranties set forth in each of the Loan
Documents are true and correct in all material respects on and as of the Closing
Date and on and as of the date hereof with the same effect as though made on and
as of the date hereof (except to the extent such representations and warranties
by their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date);
 
(b)           no Default or Event of Default exists; and
 
(c)           the execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate or other relevant action on the part
of such Borrower.
 
6.           Miscellaneous.
 
(a)           Expenses.  Borrowers agree to pay on demand all reasonable and
documented out-of-pocket costs and expenses of Agent (including legal fees and
expenses of outside counsel for Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or to be
delivered hereunder or in connection herewith.  All obligations provided in this
Section 6(a) shall survive any termination of this Amendment and the Loan
Agreement as amended hereby.
 
(b)           Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.
 

 
- 2 -

--------------------------------------------------------------------------------

 



(c)           Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
 
7.           Release.
 
(a)           In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors and assigns hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges (the "Release") Agent and
Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the "Releasees" and individually as a "Releasee"), of and from all actions,
causes of action, suits and any and all other claims and rights of set-off
whatsoever (individually, a "Claim" and collectively, "Claims") of every name
and nature, known or unknown, suspected or unsuspected, both at law and in
equity, which such Loan Party or any of its respective successors or assigns may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them  for or on account of or in relation to any of the Loan Agreement or any
of the other Loan Documents or transactions thereunder which arises at any time
on or prior to the day and date of this Amendment; provided, that the foregoing
Release shall not apply, and shall have no effect with respect to, any Claim,
whether arising on, prior to or after the day and date of this Amendment, for or
on account of, or in relation to, any Bank Product.
 
(b)           Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
 
(c)           Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
[Signature Pages Follow]
 

 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 



 
BORROWERS:
 
 
CENTURY ALUMINUM COMPANY
     
By:
/s/ Michelle Lair
 
Name:
Michelle Lair
 
Title:
Vice President
         
BERKELEY ALUMINUM, INC.
     
By:
/s/ Michelle Lair
 
Name:
Michelle Lair
 
Title:
Vice President
         
CENTURY ALUMINUM OF WEST VIRGINIA, INC.
     
By:
/s/ Michelle Lair
 
Name:
Michelle Lair
 
Title:
Vice President
         
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP
 
By:  METALSCO LLC, its Managing Partner
     
By:
/s/ Michelle Lair
 
Name:
Michelle Lair
 
Title:
Vice President
   




 
 

--------------------------------------------------------------------------------

 




 
NSA GENERAL PARTNERSHIP
 
By:  CENTURY KENTUCKY, INC., its Managing Partner
     
By:
/s/ Michelle Lair
 
Name:
Michelle Lair
 
Title:
Vice President




 
 

--------------------------------------------------------------------------------

 




 
AGENT AND LENDERS:
 
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender
     
By:
/s/ Amelie Yehros
 
Name:
Amelie Yehros
 
Title:
Senior Vice President
         
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
     
By:
/s/ Mikhail Faybusovich
 
Name:
Mikhail Faybusovich
 
Title:
Director
         
By:
/s/ Rahul Parmar
 
Name:
Rahul Parmar
 
Title:
Associate






 
 

--------------------------------------------------------------------------------

 

ANNEX I
 


Schedule 7.1.5


Names; Organization


 
Legal Name
Type of Entity
Organizational Number
State of Incorporation/Organization/Formation
Century Aluminum Company
Corporation
0908570
Delaware
Berkeley Aluminum, Inc.
Corporation
2144753
Delaware
Century Aluminum of West Virginia, Inc.
Corporation
2151380
Delaware
NSA General Partnership
General Partnership
0770017
Kentucky
Century Aluminum of Kentucky General Partnership
General Partnership
0770018
Kentucky



 
1.
Other legal, fictitious or trade names used within five years immediately
preceding the Closing Date:

 
 
·
Century Aluminum Company:  None.

 
·
Berkeley Aluminum, Inc.:  None.

 
·
Century Aluminum of West Virginia, Inc.:  None.

 
·
NSA General Partnership:  None.

 
·
Century Aluminum of Kentucky General Partnership:  NSA, Ltd.

 
2.
Mergers, consolidations and acquisitions within five years immediately preceding
the Closing Date:

 
 
·
None.


